Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric C. Arnell on March 3, 2022, in which formality issues were addressed.  See attached Interview Summary.    

The application has been amended as follows: 

IN THE CLAIMS

In claim 1, at line 15, amend as follows: “the first wall and”

In claim 9, at lines 2 and 3 (two occurrences), amend as follows: “the 


Allowable Subject Matter
Claims 1-12 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest art of record, Krebs (US 8,418,310) discloses a cleaning device comprising a suction device with a suction opening, a brush assembly with rotatable agitator, a fluid delivery system, and a lip, generally consistent with the claim, however, Krebs, alone or in combination, does not teach, suggest, or make obvious the particular structural relationships of the lip, the first and second walls of the suction opening and the front edge of the main body as required by the claim, in combination with the additional elements of the claim.
Additionally, prior art of record, Oh (GB 2427351) also discloses a vacuum cleaner with a wet cleaning function comprising a main body, a nozzle unit having a suction port, a rotatable brush assembly and pivotable lip portions, generally consistent with claim 1, however, Oh, alone or in combination, does not teach or suggest the pivotable lip to alternately rest against the first wall and the second wall of the suction opening as required by the claim, in combination with the additional elements of the claim.
Claims 2-12 are allowed as being dependent from an allowed claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-4p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/BRIAN D KELLER/Primary Examiner, Art Unit 3723